DETAILED ACTION
This action is in response to the amendment dated 11/12/2020.  Claims 1, 10 and 11 are currently amended.  Claims 18-20 have been canceled.  Claim 21 is newly added.  Presently, claims 1-17 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/29/2018.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a fluid supply system having a shutoff valve including a valve housing having an outer housing surface, an inner housing surface forming a fluid supply conduit and an actuator bore that opens at the outer housing surface and an electrical actuator extending through the actuator bore with the electrical actuator including a solenoid subassembly supported by the valve housing and extending outboard of the actuator bore, and the solenoid subassembly includes a solenoid housing having a first solenoid housing end adjacent to the outer housing surface, and a second solenoid housing end, and projecting 
Claims 2-9, which depend from claim 1 either directly or indirectly, are allowable for including the indicated allowed subject matter of claim 1.
Regarding claim 10, the prior art of record does not disclose or suggest a machine system having a fluid supply system including a shutoff valve including a valve housing forming a fluid supply conduit and an actuator bore, wherein an electrical valve actuator extends through the actuator bore with the electrical actuator including a solenoid subassembly cantilever-supported by the valve housing at a location outside of the valve housing and a stabilizer for the electrical valve actuator including a fitting coupled to the valve housing and forming an opening to the fluid supply conduit, a strongarm extending between the fitting and the solenoid subassembly, and a clamp clamping the strongarm to the solenoid subassembly in combination with the other limitations of the claim.
Claims 11-17, which depend from claim 10 either directly or indirectly, are allowable for including the indicated allowed subject matter of claim 10.
Regarding claim 21, the prior art of record does not disclose or suggest a fluid supply system having a shutoff valve including a valve housing having an outer housing surface, an inner housing surface forming a fluid supply conduit and an actuator bore .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753